In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), entered November 8, 2000, which, after a nonjury trial, inter alia, equitably distributed the parties’ marital property, and awarded the plaintiff maintenance in the sum of $4,000 per month for six years and an attorney’s fee in the sum of $25,500.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendant’s contention that the trial court failed to set forth the factors it considered in its determination as to the equitable distribution of the parties’ marital property (see, Domestic Relations Law § 236 [B] [6] [b]) is without merit. “There is no rigid catechism which requires that a trial court parrot the words of the statute verbatim. It is sufficient when, as here, the court sets forth the factors which it did consider and states the reasons for its decision” (Monette v Monette, 177 AD2d 802, 803; see, O’Brien v O’Brien, 66 NY2d 576). The trial *480court’s determination was sufficient in this regard (see, Monette v Monette, supra; cf., Fanelli v Fanelli, 215 AD2d 718, 720). Moreover, the distributive award was a provident exercise of its discretion (see, Granade-Bastuck v Bastuck, 249 AD2d 444, 445; Finkelson v Finkelson, 239 AD2d 174).
Likewise, under the circumstances of this case, the trial court providently exercised its discretion in awarding the plaintiff maintenance in the sum of $4,000 per month for six years (see, Golub v Golub, 282 AD2d 431; Felicello v Felicello, 240 AD2d 624; Costantino v Costantino, 225 AD2d 651; Levy v Levy, 260 AD2d 324; Gulotta v Gulotta, 215 AD2d 724, 725). Furthermore, there is no basis to disturb the award to the plaintiff of an attorney’s fee in the sum of $25,500 (see, Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879; Madori v Madori, 201 AD2d 859, 860).
The defendant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.